FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

MAHA GEORGE MOUSA,                    
                        Petitioner,       No. 04-75998
               v.
                                          Agency No.
                                          A78-542-049
MICHAEL B. MUKASEY, Attorney
General,                                    OPINION
                    Respondent.
                                      
       On Petition for Review of an Order of the
            Board of Immigration Appeals

               Argued October 16, 2007
               Submitted June 27, 2008
                 Pasadena, California

                    Filed June 27, 2008

   Before: Harry Pregerson, Michael Daly Hawkins, and
           Raymond C. Fisher, Circuit Judges.

              Opinion by Judge Pregerson




                           7703
7706               MOUSA v. MUKASEY


                      COUNSEL

Douglas D. Nelson, Alejandro O. Campillo, A.P.L.C., San
Diego, California, for the petitioner.

Sara Winslow, United States Attorney’s Office, San Fran-
cisco, California, for the respondent.


                       OPINION

PREGERSON, Circuit Judge:

   Maha George Mousa (“Mousa”), a native and citizen of
Iraq, petitions for review of the Board of Immigration
                         MOUSA v. MUKASEY                          7707
Appeals’ (“BIA”) order that denied her application for asylum
and withholding of removal.1 We have jurisdiction under 8
U.S.C. § 1252, and we grant Mousa’s petition.

                          BACKGROUND

   Mousa is a Chaldean Christian who lived in Iraq before
fleeing to the United States in 2001. She testified at a hearing
before the IJ held on April 8, 2003, that she and her family
members suffered multiple incidents of abuse at the hands of
Ba’ath party officials. Specifically, she testified that for years
she had been harassed and pressured to join the Ba’ath party,
and that she and her brother were imprisoned in a Ba’ath
party compound for forty-seven days because they resisted
joining the party. She also testified that she was raped during
her imprisonment.

   The IJ did not find Mousa credible. The IJ also held that,
even if Mousa were credible, the fall of Saddam Hussein
would change circumstances in Iraq to such an extent that
Mousa would no longer have a well-founded fear of future
persecution. The BIA adopted the IJ’s decision in its entirety,
citing to Matter of Burbano, 20 I. & N. Dec. 872, 874 (BIA
1994). See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir.
2005) (en banc) (explaining that “where the BIA cites its deci-
sion in Burbano and does not express disagreement with any
part of the IJ’s decision, the BIA adopts the IJ’s decision in
its entirety”). The BIA also added its own analysis of Mousa’s
claims. Accordingly, we review both the IJ’s and the BIA’s
decisions. Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.
2000).
  1
  Mousa concedes that she is not eligible for relief under the Convention
Against Torture.
7708                   MOUSA v. MUKASEY
                            DISCUSSION

                       I.    Asylum Claim

A.     Credibility Determination

   We first examine the record to determine whether substan-
tial evidence supports the IJ’s adverse credibility determina-
tion. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir. 2002). The
IJ began his adverse credibility analysis by noting that he was
“in no way stating that [Mousa] ha[d] given [him] false testi-
mony.” Instead, the IJ was concerned with certain discrepan-
cies in Mousa’s testimony. After careful review, we conclude
that none of these purported discrepancies warranted an
adverse credibility finding.

   [1] First, the IJ could not reconcile Mousa’s years of resis-
tance to joining the Ba’ath party with the Ba’ath party’s repu-
tation for ruthless recruitment tactics. The IJ reasoned that a
young woman like Mousa would have had a difficult time
withstanding extreme pressure to join the Ba’ath party. We
have previously held, however, that a petitioner’s ability to
withstand severe persecution does not make it less likely that
such persecution occurred. See Gui, 280 F.3d at 1226-27
(“According to the IJ’s logic, any asylum seeker who man-
ages to stay alive long enough to get to the United States and
file an application must not [have been] subject to repression,
since a truly repressive regime would have succeeded in kill-
ing the individual before she could leave.”). That Mousa
resisted joining the Ba’ath party does not mean she was not
pressured by the Ba’ath party. Moreover, the IJ conceded that
this discrepancy alone would not be enough to support an
adverse credibility determination. Accordingly, we hold that
the IJ’s speculation about Mousa’s ability to resist the Ba’ath
party’s pressure on her to join its ranks was not supported by
substantial evidence. See Shah v. INS, 220 F.3d 1062, 1071
(9th Cir. 2000) (“Speculation and conjecture cannot form the
basis of an adverse credibility finding. . . .”).
                           MOUSA v. MUKASEY                            7709
   [2] We also reject the IJ’s and BIA’s primary reason for
finding Mousa incredible: Mousa’s failure to mention her rape
at an earlier stage in the immigration proceedings. We have
previously held that “the assumption that the timing of a vic-
tim’s disclosure of sexual assault is a bellwether of truth is
belied by the reality that there is often delayed reporting of
sexual abuse.” Paramasamy v. Ashcroft, 295 F.3d 1047,
1052-53 (9th Cir. 2002) (concluding that the failure to report
a sexual assault in two asylum interviews did not support an
adverse credibility finding); see also Kebede v. Ashcroft, 366
F.3d 808, 811 (9th Cir. 2004) (“A victim of sexual assault
does not irredeemably compromise his or her credibility by
failing to report the assault at the first opportunity.”). Many
victims of sexual assault feel so upset, embarrassed, humili-
ated, and ashamed about the assault that they do not tell any-
one that it occurred. See, e.g., Paramasamy, 295 F.3d at 1053
n.3 (citing studies that analyze the extreme under-reporting of
sexual abuse). A woman who has suffered sexual abuse by
government officials in her home country may be especially
reluctant to reveal that abuse to government officials in this
country, even when such a revelation could help her asylum
application. See id. at 1053. This is especially true when the
woman is fleeing a country where reported rapes often go
uninvestigated, and where rape victims are sometimes mur-
dered by members of their own families because they have
“dishonored” their families by being raped.2

   [3] In this case, Mousa did not explicitly report that she was
  2
   See, e.g., European Council on Refugees & Exiles, Guidelines on the
Treatment of Iraqi Asylum Seekers and Refugees in Europe, 18 INT’L J.
REFUGEE L. 452, 458 (2006) (explaining that “[d]ue to the increasing influ-
ence of strong conservative, religious groups, the situation for women [in
Iraq] has worsened. There is evidence of physical force (murder, rape, kid-
nappings, domestic violence, ‘honour killings’)”); id. at 458 n.31 (“In the
case of northern Iraq it has also been reported that cases of honour killings
and other criminal offences against women are on the increase and not
investigated by the Kurdish authorities.”). We note that Mousa’s family is
from Alqosh, a small town in northern Iraq.
7710                      MOUSA v. MUKASEY
raped until she testified before the IJ. However, like the peti-
tioner in Paramasamy, Mousa provided a compelling expla-
nation for her failure to mention her rape at an earlier time in
the proceedings: her cultural reluctance to admit the fact that
it had occurred.3 See id. (noting that “Paramasamy provided
a strong, unrebutted explanation for her reluctance to reveal
details — her cultural reluctance to tell male interviewers that
she had been violated.”). That Mousa, a Chaldean Christian
woman from Iraq, was not forthcoming with details about her
rape is hardly an irreconcilable problem with her asylum
application.

   [4] Moreover, Mousa did mention rape in her written asy-
lum application. Mousa wrote that she feared being raped if
she returned to Iraq, and that Iraqi government officials rou-
tinely rape and torture women who are detained. Mousa also
submitted her brother’s asylum application in support of her
case. In his application, Mousa’s brother stated that the Ba’ath
party officials had touched Mousa “in inappropriate places.”
The IJ reasoned that Mousa’s willingness to discuss her gen-
eral fear of rape did not “fit” with her reluctance to discuss
her own rape. To the contrary, her fear about being raped if
she returned to Iraq is consistent with having been sexually
abused herself.4
  3
     On cross-examination, Mousa was asked why she wrote in her asylum
application that “the government officials routinely rape and torture
women who are detained” without mentioning her own rape. Mousa
replied, “This is a personal thing, I really didn’t want to mention it. I’m
forced now to talk about it. And, and through our family tradition this is
a big taboo.” She explained further that “this is a very shameful thing for
a woman. It’s a very personal thing, I didn’t want to speak of it at all.
They told us, you do not speak of this anymore, that’s why I didn’t say
anything.” When asked again why she mentioned rape generally but did
not talk about her own rape, Mousa replied, “I didn’t want the attorney,
I didn’t want the translator, I didn’t want anybody to know anything like
this about me. Throughout our C[h]aldean community I didn’t want any-
body to know of it.”
   4
     The government did not offer any evidence to rebut Mousa’s cultural
reluctance to report her rape.
                      MOUSA v. MUKASEY                    7711
   Both the IJ and the BIA also focused on a purported dis-
crepancy between Mousa’s testimony and her brother’s testi-
mony regarding her rape. During the hearing before the IJ,
Mousa explained that she had not wanted to tell anybody that
she had been sexually assaulted. Later in the hearing, her
brother testified that Mousa had eventually told him that she
had been raped. He also stated that he had communicated this
information to their attorney.

   After comparing these statements, the BIA concluded that
Mousa’s reluctance to discuss her rape with her attorney was
contradicted by her brother’s testimony. That Laith eventually
told the attorney that his sister had been raped, however, does
not conflict with Maha’s testimony that she herself did not
want the attorney to know about this incident. To reach its
contrary conclusion, the BIA must have assumed that Mousa
encouraged her brother to disclose the rape to the attorney.
There is, however, no evidence supporting this, and there is
no reason to assume that Mousa was lying when she testified
about her efforts to keep the rape from her attorney.

   It would also be improper for the IJ and the BIA to penalize
Mousa for her counsel’s failure to disclose the rape before the
hearing — either in Mousa’s written asylum application or in
her pre-hearing statement. To do so would rely on the unsup-
ported assumption that Mousa’s counsel knew all the details
of her rape before preparing these documents. It also would
assume that Mousa had given her attorney permission to dis-
close the rape once he learned the details. At oral argument,
Mousa’s counsel explained that this was not the case. Because
Mousa understandably did not want anyone in the Chaldean
community to know the details of her rape, she told her attor-
ney only that her persecutors had “abused me repeatedly with
their hands.” Her attorney included that statement in her asy-
lum application, along with her brother’s application, which
reported that Mousa had confessed that “they touched her in
inappropriate places.” This was, as far as anyone knows, the
extent of the attorney’s knowledge. Under these circum-
7712                  MOUSA v. MUKASEY
stances, we conclude that the IJ’s and BIA’s speculation about
how Mousa’s counsel should have handled her case is an
improper basis for denying her asylum claim.

   [5] We conclude that Mousa offered a credible explanation
for her reluctance to talk about her rape and we therefore hold
that her testimony about her rape could not support the IJ’s
and BIA’s adverse credibility finding.

   The IJ’s final reason for finding Mousa incredible was her
failure to explain the consequences of a leg infection she had
suffered while imprisoned. However, Mousa testified about
this leg infection only in passing. She was never asked to dis-
cuss the seriousness of the infection or how she had recovered
from it. Her failure to discuss the infection in detail cannot
support the IJ’s adverse credibility finding. See Bandari v.
INS, 227 F.3d 1160, 1167 (9th Cir. 2000) (“[T]he mere omis-
sion of details is insufficient to uphold an adverse credibility
determination.”).

   [6] Because each of the reasons supporting the adverse
credibility determination fails, we hold Mousa’s testimony to
be credible. See Kaur v. Ashcroft, 379 F.3d 876, 890 (9th Cir.
2004) (“[W]hen each of the IJ’s or BIA’s proffered reasons
for an adverse credibility finding fails, we must accept a peti-
tioner’s testimony as credible.”).

B.     Changed Country Conditions

   [7] We now turn to the alternative holding that changed
country conditions — namely, the fall of Saddam Hussein and
the Ba’ath party — were a basis for denying Mousa’s applica-
tion. This alternative holding assumed arguendo that Mousa
established past persecution. When the petitioner establishes
past persecution, the government bears the burden of estab-
lishing that changed country conditions have removed the
petitioner’s presumptive well-founded fear of future persecu-
tion. See 8 C.F.R. § 1208.13(b)(1)(ii). We review factual find-
                           MOUSA v. MUKASEY                             7713
ings regarding changed country conditions for substantial
evidence, Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir.
2004), and conclude that the government failed to meet its
burden.

   [8] Here, the government submitted a single Washington
Times article, titled “Strike targets Saddam,” as its evidence
of changed country conditions.5 Published on April 8, 2003 —
the date of Mousa’s hearing before the IJ — the article merely
described the coalition attacks on Iraqi intelligence headquar-
ters in Baghdad. The article in no way suggested that Chal-
dean Christians would be safe from religious persecution in
Iraq as a result of the coalition’s efforts to remove Saddam
Hussein from power. Because the government’s evidence
hardly could have provided the IJ with the ability to determine
how any potential changes in Iraq would eliminate Mousa’s
well-founded fear of future persecution, we hold that the gov-
ernment failed to meet its burden on rebuttal. Accordingly, we
reverse the finding that changed country conditions have
removed Mousa’s well-founded fear of future persecution.
See Hanna v. Keisler, 506 F.3d 933, 938 (9th Cir. 2007)
(reversing a changed country conditions finding where the
“government did not make any showing whether [petitioner]
would likely fear religious persecution from others in a post-
Saddam Hussein Iraq”).
  5
   The IJ also refers to an unidentified “Department of State report” in
support of his assertion that “Christians have been permitted to pursue
their religion and that in Iraq the problems that exist is [sic] a function of
politics and not necessarily a difference between Christians and Muslims
in general.” Our review of the record reveals that the only State Depart-
ment reports in evidence were submitted by Mousa, not the government.
Contrary to the IJ’s assertion, these reports consistently indicated that the
Iraqi government had engaged in significant abuses against the country’s
Chaldean Christian population. The reports do not support the IJ’s conclu-
sion that political changes in Iraq would eliminate Mousa’s well-founded
fear of persecution.
7714                  MOUSA v. MUKASEY
                II.   Withholding of Removal

   [9] Finally, the IJ and BIA denied Mousa’s claim for with-
holding of removal. As with asylum, a petitioner can generate
a presumption of eligibility for withholding of removal by
showing past persecution. 8 C.F.R. § 1208.16(b)(1)(i); see
Baballah v. Ashcroft, 367 F.3d 1067, 1079 (9th Cir. 2004).
This presumption may be rebutted only if the government
shows a fundamental change in circumstances or shows that
the applicant could reasonably relocate within the country of
that person’s nationality. 8 C.F.R. § 1208.16(b)(1). As dis-
cussed above, the government did not provide reliable evi-
dence of a fundamental change in circumstances in Iraq.
Moreover, nothing in the record indicates that Mousa could
reasonably relocate within Iraq. Accordingly, we reverse the
denial of Mousa’s claim for withholding of removal and
remand for consideration of past persecution on the merits.
See Hanna, 506 F.3d at 940.

                       CONCLUSION

   For the reasons stated above, we grant the petition for
review and remand Mousa’s asylum and withholding of
removal claims to the BIA to determine whether, accepting
her testimony as true, she has established past persecution and
is eligible for relief. See INS v. Ventura, 537 U.S. 12, 16
(2002) (per curiam) (holding that “a court of appeals should
remand a case to an agency for decision of a matter that stat-
utes place primarily in agency hands”).

  PETITION GRANTED.